EXHIBIT OFFICE BUILDING LEASE AGREEMENT 110 SPIT BROOK NASHUA, NEW HAMPSHIRE LEASE AGREEMENT This Lease Agreement is made and entered into as of June 9,2004 by and between HEWLETT-PACKARD COMPANY, a Delaware corporation, acting by and through its duly authorized representative, hereinafter referred to as "Lessor", and SKILLSOFT CORPORATION, a Delaware corporation, hereinafter referred to as "Lessee." In consideration of the mutual covenants as set forth herein, Lessee and Lessor hereby agree as follows: SEC. 1.
